             Case 1:20-cr-00163-PKC Document 52
                                             51 Filed 07/22/20 Page 1 of 1




                                     Andrew J. Mollica
                                          Attorney at Law
                                  1205 Franklin Avenue Suite 16LL
                                   Garden City, New York 11530
                                        Tel. (516) 280-3182
                                           Tel. (516) 528-1311
                                            Jdmol@aol.com

                                                                   July 21, 2020

   VIA ECF FILING
   Hon. P. Kevin Castel
   United States District Judge
   United States District Court, Southern District of New York
   500 Pearl Street
   New York NY 10007

   Re: United States v. Grasso et al., 20-Cr. 163 (PKC)

   Dear Judge Castel:

           I write on behalf of my client, Connor Flynn, to respectfully request that the Court
   modify the current bail conditions that restrict Mr. Flynn’s travel to the Southern and Eastern
   Districts of New York.

          [ We seek to extend the travel conditions to allow Mr. Flynn and his family to travel
   to the District of Massachusetts (by car) from on or about August 6, 2020 to on or about
   August 12, 2020. ]

           Mr. Flynn’s parents reside in North Attleboro Massachusetts, which is within the
   District of Massachusetts, and my client seeks this travel modification so that he may take
   his two-year-old daughter and pregnant wife to visit Mr. Flynn’s parents.

          Mr. Flynn informed Pre-Trial services of his proposed trip and he informs me they
   have no objection. On behalf of the government, Sarah Montazavi, Esq. has graciously
   consented to this request.

                                                 Respectfully submitted,
Application Granted.                             /s/
                                                 Andrew J. Mollica
So Ordered:                                      On behalf of Connor Flynn




                          7/22/2020
